DETAILED ACTION

Status of Application
	This action is in reply to the request for continued examination filed on October 1, 2021.
Claims 1, 3, 6, 7, 11, 12, 14, 17, 22, 24, 26, 27, and 30 have been amended. 
Claims 4, 5, 15, 16, and 25 have been canceled. 
Claims 31-34 have been added. 
Claims 1-3, 6-14, 17-24, and 25-34 are pending and allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Examiner’s Amendment
An examiner’s amendment to the record is attached to this Office action. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Rose Moller-Jacobs via email on January 28, 2022.



Allowable Subject Matter
Claims 1-3, 6-14, 17-24, and 25-34 (renumbered as 1-28) are allowed.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter (see also prosecution history): 
One of the closest prior art references of record is Feldman et al., U.S. Patent Application Number 2017/0032466 A1. Feldman teaches an invention that includes a simulation to predict the impact of an 
Another of the closest prior art references of record is Hopkins, III et al., U.S. Patent Number 8,346,578 B1. Hopkins teaches an invention that has a damage detection module that detects damage to a property using received images. The structure damage that is detected is used to process an insurance claim. 
Another of the closest prior art references of record is Cook et al., U.S. Patent Application Publication Number 2015/0356686 A1. Cook teaches an invention for processing damage to insured properties or structures. Cook teaches estimating damage to a roof as a result of a predicted event based on historical data. 
Another of the closest prior art references of record is Hakimi-Boushehri et al., U.S. Patent Number 10,733,671. Hakimi-Boushehri teaches an invention that predictively generates an insurance claim in response to detecting an imminent insurance related event. A plurality of devices in the property monitor various conditions associated with the property in order to determine that an insurance related event is imminent. 
Another of the closest prior art references of record is Heneka, Patrick; Bodo Ruck. “A Damage Model for the Assessment of Storm Damage to Buildings,” Engineering Structures, (July 17, 2008), p. 3603-3609. Heneka teaches models that calculate building damage with respect to information relating to weather events and building structures. 
	Claims 1-3, 6-14, 17-24, and 25-34 are allowed because these prior art references, in addition the other cited references, individually or in any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in the art at the time of filing the combination of claimed features. The amendment that was filed on May 28, 2021, overcame the 103 rejection. Applicant added the limitations of detecting the weather event and performing a lookup in the building database. Although these features on their own would be known in the art, they were not found in a way that makes the amended claim as a whole obvious to one having ordinary skill in the art. Although individual features have been found in the prior art, the combination of limitations is not obvious. Therefore, the rejections under 35 U.S.C. 103 were withdrawn. 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the amendment that was made by Examiner’s Amendment. The amendment incorporated the limitations of claim 34 into the independent claims. The independent claims now include features of updating historical damage parameters and re-training the machine learning damage model using the updated historical damage parameters. This feature integrates the abstract idea into a practical application because it provides a technological improvement and is doing more than just applying a computer to a business process. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/
Primary Examiner, Art Unit 3698